Citation Nr: 1037999	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
originated from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection and assigned an initial 10 
percent rating for PTSD, effective November 3, 2006.  The Veteran 
appealed that decision by requesting a higher initial rating as 
well as an earlier effective date of that award. 

During the pendency of the appeal, the RO granted an increased 
rating to 30 percent for PTSD, effective August 26, 2008.  Then, 
in an October 2009 decision, the Board granted the 30 percent 
rating back to the initial grant of service connection on 
November 3, 2006.  However, the Board denied an initial rating 
higher than 30 percent, as well as an effective date prior to 
November 3, 2006. 

The Veteran appealed the Board's denial of a disability rating 
higher than 30 percent for PTSD to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2010 Order, granting a Joint 
Motion for Partial Remand (Joint Motion), the Court vacated that 
part of the Board's decision denying a disability rating higher 
than 30 percent, and remanded the case to the Board for further 
development and readjudication.  Since the Veteran did not appeal 
the earlier-effective-date claim, the Court dismissed that issue.   


REMAND

In order to comply with the Court's Order in this case, the Board 
is of the opinion that additional evidentiary development is 
necessary prior to final appellate review.  In this regard, the 
record contains conflicting evidence concerning the nature and 
severity of the Veteran's PTSD.  On one hand, two VA psychiatric 
examinations by two different examiners have indicated that the 
Veteran's PTSD does not cause significant impairment in 
occupational and social functioning.  On the other hand, the 
Veteran's treating VA psychologist has indicated in several 
reports that the Veteran's PTSD causes total occupational and 
social impairment.  

A July 2007 VA psychiatric examination report notes that the 
Veteran had been divorced for the past eleven years, that he had 
been dating on and off, that he had retired in 2006 after 34 
years with the same company, and that he was currently raising 
horses.  While discussing the joy he experiences while working 
with horses, he stated, "I'm living my dream."  He reported 
that his symptoms included anger, nightmares, flashbacks, and 
irritability.  He said he isolates but still sees friends and 
family.  He also reported a history of alcohol abuse that had 
been in remission for many years, and that he still attends 
meeting of alcoholics anonymous.  Following a mental status 
examination, the examiner diagnosed the Veteran with PTSD and 
assigned a global assessment of functioning (GAF) score of 60.  

The Veteran was afforded another VA psychiatric examination by a 
different examiner in August 2008.  During the interview, the 
Veteran stated that he lives with his half brother and was 
helping to raise a two-a-half-year-old child from another 
relative.  He reported that he would occasionally go to out to 
restaurants with his daughter and her boyfriend, or with just a 
friend.  He was still raising horses and going to rodeos with his 
daughter.  He explained that he would get up between 7:00 and 
7:30 a.m. and would work all day, and sometimes as late as 8 
p.m., taking only Sunday off.  He said he had two adult children 
from his only marriage, with whom he maintained contact.  The 
Veteran's PTSD symptoms included anxiety, sleep problems, as well 
as nightmares and intrusive thoughts about the war.   The 
examiner diagnosed the Veteran with PTSD and assigned a GAF score 
of 75.  

As indicated above, the Veteran has been assigned GAF scores of 
60 and 75.  A GAF score of 60 is indicative of "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 75 indicates 
that, if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  Id.  In short, these 
scores appear to reflect someone who is able to function both 
occupationally and socially.

In contrast, the Veteran's treating VA psychologist has indicated 
on several occasions that the Veteran's PTSD causes total 
occupational and social impairment.   In treatment records dated 
in February 2008, May 2008, October 2008, February 2009, and July 
2009, the psychologist stated: "Due to the nature, severity and 
chronicity of [the Veteran's] Posttraumatic Stress Disorder, it 
is my professional opinion that he can no longer maintain gainful 
employment, nor can he sustain effective social relationships."  
The psychologist also assigned a GAF score of 35 on each 
occasion, which reflects behavior manifested by major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Id. at 46-47.  

In light of these conflicting opinions, it is unclear whether the 
Veteran's PTSD warrants a disability rating in excess of 30 
percent, and if so, to what extent. Accordingly, the Veteran 
should be afforded a VA psychiatric examination, which takes into 
account these differing opinions, to determine the nature and 
severity of his PTSD.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
pertaining to treatment the Veteran has 
received for his PTSD since October 2, 
2009.  

2.  The Veteran should then be afforded an 
examination by a psychiatrist to ascertain 
the severity and manifestations of his 
PTSD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
report complaints and clinical findings in 
detail.  In doing so the examiner is 
requested to assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  

The examiner is also requested to review VA 
records from the Veteran's treating 
psychologist that assign a GAF score of 35 
and the VA examinations performed in July 
2007 and August 2008 that assign GAF scores 
of 60 and 75, respectively, and attempt to 
reconcile the disparate GAF scores, and if 
possible assign a GAF score that best 
represents the degree of occupational and 
social impairment present since November 3, 
2006, the date service connection for PTSD 
was granted.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


